Citation Nr: 1411900	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to June 1986, from August 1990 to May 1991, from August 1991 to September 1993, and from October 1993 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for hepatitis C with cirrhosis of the liver and assigned a 10 percent disability rating effective March 15, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in July 2013.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA file, which was also reviewed as part of his appeal.

Notably, the Veteran testified that he was not working at the time of his July 2013 hearing.  However, he specifically reported that his unemployment was not related to his hepatitis C condition, and he did not otherwise attribute it to another service-connected disability.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised in this case and will not be discussed.

The Veteran has also submitted lay statements and treatment records pertaining to the removal of his gallbladder, which he attributed to his hepatitis C condition.  The issue of entitlement to service connection for residuals of gallbladder removal surgery, to include as secondary to hepatitis C with cirrhosis of the liver, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 VA Form 1-646, and again during his July 2013 hearing, the Veteran and his representative indicated that the Veteran's hepatitis C condition had worsened since his last VA examination in October 2010.  They also reported that the Veteran has only sought treatment for his condition through VA facilities since 2010.  However, a review of the record indicates that these records have not been associated with the claims file.  In light of these assertions, the Veteran's VA treatment records must be obtained, and he should be afforded a new VA examination to assess the current severity of his service-connected disability on appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's VA treatment records for the period from 2010 through the present and associate them with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected hepatitis C with cirrhosis of the liver.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should address whether the Veteran has fatigue, malaise, and anorexia, and if so, the frequency of each symptom. He or she should also indicate whether there is weight loss (or other indication of malnutrition) or hepatomegaly and a requirement for dietary restriction or continuous medication.  The examiner should further state the duration of any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).   

It should be noted that "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

The examiner should also indicate whether the Veteran has portal hypertension and splenomegaly with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  He or she should further state the number of episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) and indicate whether there is generalized weakness, substantial weight loss, or persistent jaundice.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  After the development requested above has been completed, the record should be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


